United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-03 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. (Name of small business issuer in its charter) Delaware 26-2202544 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filed” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2009 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statement of Cash Flows for the Nine Months ended September 30, 2009 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-23 Item 4: Controls and Procedures 23 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,600 $ 20,839,700 Accounts receivable – affiliate 9,767,200 70,600 Short-term hedge receivable due from affiliate 1,939,200 — Total current assets 11,708,000 20,910,300 Oil and gas properties, net 211,539,000 47,592,400 Construction in progress 2,388,100 115,371,700 Long-term hedge receivable due from affiliate 1,902,200 — $ 227,537,300 $ 183,874,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 37,300 $ 3,900 Short-term hedge liability due to affiliate 30,300 — Total current liabilities 67,600 3,900 Asset retirement obligation 1,532,100 957,000 Long-term hedge liability due to affiliate 839,600 — Partners’ capital: Managing general partner 22,876,900 6,395,600 Investors partners (20,152.50 units) 199,249,600 201,171,100 Accumulated other comprehensive income 2,971,500 — Investor subscription receivable — (24,653,200 ) Total partners' capital 225,098,000 182,913,500 $ 227,537,300 $ 183,874,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, 2009 September 30, 2009 REVENUES Natural gas, oil and liquid gas $ 10,156,300 $ 23,851,800 Interest income 2,000 2,200 Total revenues 10,158,300 23,854,000 COSTS AND EXPENSES Production 3,425,200 6,800,500 Depletion 3,646,800 9,511,100 Accretion of asset retirement obligation 22,100 62,700 General and administrative 93,700 209,300 Total expenses 7,187,800 16,583,600 Net earnings $ 2,970,500 $ 7,270,400 Allocation of net earnings: Managing general partner $ 1,645,200 $ 4,130,400 Investor partners $ 1,325,300 $ 3,140,000 Net earnings per investor partnership unit $ 66 $ 156 The accompanying notes are an integral part of these financial statements. 4 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other Investor General Investor Comprehensive Subscription Partner Partners Income Receivable Total Balance at January 1, 2009 $ 6,395,600 $ 201,171,100 $ — $ (24,653,200 ) $ 182,913,500 Syndication and offering costs 1,500 — — — 1,500 Total contribution 1,500 — — — 1,500 Syndication and offering costs, immediately charged to capital (1,500 ) — — — (1,500 ) Participation in revenues and expenses: Net production revenues 5,030,100 12,021,200 — — 17,051,300 Interest income 600 1,600 — — 2,200 Depletion (820,100 ) (8,691,000 ) — — (9,511,100 ) General and administrative (61,700 ) (147,600 ) — — (209,300 ) Accretion of asset retirement obligation (18,500 ) (44,200 ) — — (62,700 ) Net earnings 4,130,400 3,140,000 — — 7,270,400 Other comprehensive income — — 2,971,500 — 2,971,500 Asset contributions 14,468,800 — — — 14,468,800 Distributions to partners (2,117,900 ) (5,061,500 ) — — (7,179,400 ) Subscription received — — — 24,653,200 24,653,200 Balance at September 30, 2009 $ 22,876,900 $ 199,249,600 $ 2,971,500 $ — $ 225,098,000 The accompanying notes are an integral part of these financial statements. 5 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 Cash flows from operating activities: Net earnings $ 7,270,400 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 9,511,100 Accretion of asset retirement obligation 62,700 Increase in accounts receivable-affiliate (9,696,600 ) Increase in accrued liabilities 33,400 Net cash provided by operating activities 7,181,000 Cash flows from investing activities: Oil and gas well drilling contract paid to MGP (45,492,900 ) Net cash used in financing activities (45,492,900 ) Cash flows from financing activities: Partners’ capital contribution 24,653,200 Distributions to partners (7,179,400 ) Net cash provided by financing activities 17,473,800 Net decrease in cash and cash equivalents (20,838,100 ) Cash and cash equivalents at beginning of period 20,839,700 Cash and cash equivalents at end of period $ 1,600 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Lease costs $ 1,303,700 Tangible drilling costs 13,165,100 Syndication and offering costs 1,500 $ 14,470,300 Asset retirement obligation $ 512,400 The accompanying notes are an integral part of these financial statements. 6 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas Resources Public 18-2008 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 4,426 Limited Partners or Investor General Partners. The Partnership was formed on April 8, 2008 to drill and operate gas wells located primarily in western Pennsylvania, West Virginia, Indiana, Michigan, Ohio and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-K for the year ended December 31, 2008.
